J. BLAINE ANDERSON, Circuit Judge,
concurring:
I agree that we must affirm Gilchrist, and reverse in part with respect to Ponce. However, the language on page 11, commencing at line 7 from the top, “In other words, absent a substantial and verifiable justification, it is arbitrary and capricious for trustees both to maintain a vesting requirement with a high exclusion rate and at the same time to pay an unusually high level of benefits.” causes me some concern since it is capable of being read too restrictively. I submit it should not be so read. The trustees are dealing with a unique laboring force and are entitled to consider the many factors which render it unique when making their judgments in carrying out their trust responsibilities. The language I have quoted should not be read to foreclose, on remand, consideration of facts and circumstances pertinent or unique to this particular trust, the industry, and its working force. To so read it would be unwarranted, and would impermissibly restrict the broad discretion properly vested in Taft-Hartley Act pension trustees. See, e. g., Tomlin (Streeter) v. Board of Trustees of Construction Laborers, 586 F.2d 148, 151 (9th Cir. 1978).
Upon the understanding that the language “absent a substantial and verifiable justification” should not be read and ap*546plied restrictively in further proceedings below, I concur in Judge Peck’s opinion.